



Exhibit 10.1





pdllogoea.jpg [pdllogoea.jpg]
 
PDL BioPharma, Inc
932 Southwood Blvd.
Incline Village, NV 89451
tel:   775 832 8500
fax:  775 832 8501
www.pdl.com



August 30, 2017


Mr. Dominique Monnet
30124 Mulholland Hwy
Cornell, CA 91301


Dear Dominique:


On behalf of PDL BioPharma, Inc. (“PDL” or “we”), I am pleased to extend to you
an employment offer for the position of President. Your proposed start date is
September 11, 2017 (“Start Date”). You will report to PDL’s Chief Executive
Officer (“CEO”). You would be expected to work full time at our principal place
of business at 932 Southwood Boulevard, Incline Village, Nevada 89451.


You agree that you will devote your full business time and efforts to PDL. You
agree that you will not engage in any other business or serve in any position
with, or as a consultant or adviser to, any other corporation or entity
(including as a member of such corporation’s or entity’s board of directors or
other governing or advising body), without the prior written consent of PDL’s
CEO. Notwithstanding the foregoing, but only for so long as such activities in
the aggregate do not materially interfere with your duties hereunder or create a
business or fiduciary conflict, you will not be prohibited from (i)
participating in charitable, civic, educational, professional, community or
industry affairs (including membership on boards of directors), (ii) managing
your passive personal investments, and (iii) continuing your service in the
positions that you held as of the date of this Offer Letter, which positions you
have disclosed to the CEO, provided that any such service obligation is not
materially increased beyond what you have disclosed.


Base Salary


Your annual base salary (as in effect from time to time, “Base Salary”) will be
$500,000, less applicable taxes and withholdings, and will be payable in
accordance with PDL’s payroll procedures. Your Base Salary shall be reviewed
each year but will not be subject to decrease unless such decrease is part of an
overall reduction effected for executive officers of PDL.


Target Bonus


Initially, your annual target bonus will be set at seventy-five percent (75%) of
your annual Base Salary. Initially, your bonus will be based seventy-five
percent (75%) on your contribution to PDL’s achievement of its goals and
objectives and twenty-five percent (25%) on your individual performance as
determined by the CEO and the Compensation Committee of the Board (the
“Compensation Committee”). Your 2017 bonus will be prorated based upon the date
of employment. For additional details regarding the 2017 Bonus Plan, please see
Attachment A. We will work together to develop your personal goals for 2017.







--------------------------------------------------------------------------------





Long-Term Incentive Incentives


As of the close of business of your Start Date, PDL will grant you a Long- Term
Incentive Award (the “Long-Term Incentive”) comprised of two components: (i) the
option to purchase 961,000 shares of common stock of PDL at the closing price
(“Strike Price”’) on your Start Date (the “Stock Options”); and (ii) 240,200
unvested restricted shares of PDL common stock (the “Restricted Stock”).


The Stock Options may be exercised, in whole or in part, in accordance with the
following vesting conditions: (i) 25% of the Stock Options shall vest on
September 10, 2018 (subject to your continued employment through such date),
(ii) 25% shall vest in pro rata amounts on a monthly basis over the next 36
months after September 10, 2018 (in each case, subject to your continued
employment through such dates), (iii) 25% of the Stock Options shall vest on the
first trading day after which PDL’s common stock price is 33% or more higher
than the Strike Price for twenty consecutive trading days and (iv) 25% of the
Stock Options shall vest on the first trading day after which PDL’s common stock
price is 50% or more higher than the Strike Price for twenty consecutive trading
days.


One third (1/3) of the Restricted Stock will vest and become payable upon each
December 12 of 2018, 2019 and 2020 (in each case subject to your continued
employment through such date).


In the event of a Change in Control, (i) the vesting of the Restricted Stock,
(ii) the payment of any accrued but unpaid dividends or other distributions,
plus interest (at the rate set forth above), and (iii) the vesting of the Stock
Options, plus any Adjustments that the Compensation Committee determines have
been earned as of the Change in Control, will accelerate and pay in connection
with the Change in Control.


The Compensation Committee intends to adopt annually long-term incentive plans
in which you will be eligible to participate. The Compensation Committee
reserves the right to modify any or all of the terms of future long term
incentive plans, including the cessation of such future long term incentive
plans.


Termination without Cause or Resignation for Good Reason


If you are terminated without Cause or resign for Good Reason, (a) you will
receive a lump sum cash payment equal to (i) one hundred percent (100%) of the
sum of your Base Salary in effect immediately prior to the time of separation,
(ii) one hundred percent (100%)  of the sum of your annual target bonus for the
year in which separation occurs and (iii) twelve months of COBRA Benefits and
(b)(i) any unvested cash payments and equity awards under any long-term
incentive plan in effect at the date of separation shall ratably accelerate,
vest and pay in proportion to the time lapsed during the vesting period, as
increased by any adjustments and milestones earned by the time of payment and
(ii) any accrued and unpaid dividends and interest on the then unvested equity
awards shall vest and pay; provided that such payment and other benefit shall be
contingent upon your signing a release of all claims against PDL in a form
acceptable to PDL


For additional details regarding your severance benefits and the meanings of
“Cause” and “Good Reason,” please see Attachment C.
   
Housing and Relocation Assistance


PDL will provide assistance to you to rent or purchase housing in Nevada
proximate to PDL’s offices. PDL will pay up to $4,000 per month for five years
in housing assistance. At the conclusion of this five year term, the
Compensation Committee will evaluate the need to continue housing assistance. In
addition, to defray your moving expenses, PDL will reimburse you for such
expenses up to $10,000.





--------------------------------------------------------------------------------





Examples of such expenses include, but are not limited to, moving of furniture,
cars and other personal property; travel and hotel expenses for you and your
spouse/significant other to visit to local area, and the like.


Health and Related Benefits


Through TriNet, PDL provides a welfare benefits package, including a
comprehensive medical policy and dental plan, as well as life insurance
coverage, in which you will be eligible to participate in accordance with PDL
guidelines. In general, PDL pays 100% of premiums for employee medical, employee
dental and employee vision coverage. In addition,
PDL funds between 90% and 95% of premiums for medical, dental and vision
coverage for spouse, dependent, and domestic partner coverage. Exact
reimbursement varies by plan selected.
For a summary of these benefits and your options, please see Attachment D.


Holidays, Vacation and Sick Leave


In 2017, full-time employees will be paid as if they worked ten (10) designated
holidays. PDL also offers one (1) Unrestricted Floating Holiday during the
calendar year to regular full-time employees. An Unrestricted Floating Holiday
may be used at any time for any occasion, provided that the employee obtains
advance management approval for the scheduled usage of the Unrestricted Floating
Holiday.


In addition, each full-time employee accrues vacation time based on the number
of regular hours worked. In any calendar year, you can accrue up to one hundred
and sixty hours (160) hours or twenty (20) days of paid vacation time. Usage and
scheduling of time off is subject to the direction and approval of your
supervisor.


Finally, PDL offers sick leave when your own illness prevents you from reporting
to work. Your sick leave is calculated in increments for each pay period and,
like vacation time, is based upon hours worked. You can accrue up to forty-eight
(48) hours or six (6) days of sick leave annually. For additional details
regarding these policies, please see Attachment D.


401(k) Plan


Through Fidelity, PDL provides the opportunity for its employees to participate
in its 401(k) Plan. Under the terms of PDL’s 401(k) Plan, the company matches
100% of the employee’s contribution up to 3% of their salary and matches 50% of
the employee’s contribution from 3% to 5% of their salary. Vesting under the
401(k) Plan is immediate. The Compensation Committee reserves the right to
modify any or all of the terms of PDL’s 401(k) Plan, including cessation of the
401(k) Plan.


Company Policies


You agree to adhere to PDL’s healthcare regulatory compliance program and the
corporate codes, policies and guidelines in place from time to time, including
those set forth on Attachment B.


Other Important Information


Your employment with PDL will not be for a set term, and you will be an at-will
employee. As a PDL employee, you will be free to resign at any time, just as we
will be free to terminate your employment at any time, with or without Cause.
There will be no expressed or implied agreements to the contrary.







--------------------------------------------------------------------------------





PDL intends that payments and benefits provided to you pursuant to this Offer
Letter be exempt from or comply with all applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended. Any ambiguities in this Offer
Letter shall be construed in a manner consistent with such intent.
For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States. We will also request your authorization to complete a
pre-employment background check.


To indicate your acceptance of our offer, please sign and date this Offer Letter
in the space provided below and return it, along with a signed copy of the
enclosed Proprietary Information and Invention Assignment Agreement, to me. By
executing this Offer Letter, you hereby represent that your execution hereof and
performance of your obligations hereunder do not and will not contravene or
otherwise conflict with any other agreement to which you are a party or any
other legal obligation applicable to you. This Offer Letter, along with the
Proprietary Information and Invention Assignment Agreement, supersedes any prior
representations or agreements, whether written or oral, with respect to our
offer of employment to you. This Offer Letter may not be modified or amended
except by a written agreement, signed by PDL and you.


We are very excited at the prospect of you joining the PDL team and look forward
to your immediate contribution. I personally look forward to working with you.




Sincerely,


PDL BioPharma, Inc.                     Accepted by:


/s/ John P. McLaughlin                    /s/ Dominique Monnet
John P. McLaughlin                        Dominique Monnet
Chief Executive Officer
August 31, 2017
Date







